



AMENDMENT NO. 2 TO FINANCING AGREEMENT


This    AMENDMENT    NO.    2    TO    FINANCING    AGREEMENT    (this
"Amendment") is dated as of July 31, 2015 and is entered into by and among
Westmoreland Resource Partners, LP, a Delaware limited partnership (the
"Parent"), Oxford Mining Company, LLC, an Ohio limited liability company
("Oxford Mining"), each subsidiary of the Parent listed as a "Guarantor" on the
signature pages hereto (together with the Parent, each an "Existing Guarantor"
and collectively, the "Existing Guarantors"), U.S. Bank National Association, a
California corporation ("U.S. Bank"), as collateral agent for the Lenders
referred to below (in such capacity, together with its successors and assigns in
such capacity, the "Collateral Agent"), and U.S. Bank, as administrative agent
for the Lenders referred to below (in such capacity, together with its
successors and assigns in such capacity, the "Administrative Agent," and
together with the Collateral Agent, each an "Agent" and collectively, the
"Agents").


W I T N E S S E T H:


WHEREAS, Oxford Mining, each other Person that executes a joinder agreement and
becomes a "Borrower" thereunder (each a "Borrower" and collectively the
"Borrowers"), the Existing Guarantors (together with each other Person that
executes a joinder agreement and becomes a "Guarantor" thereunder or otherwise
guarantees all or any part of the Obligations, each a "Guarantor" and
collectively, the "Guarantors"), the Agents and the lenders from time to time
party thereto (each a "Lender" and collectively, the "Lenders") have entered
into that certain Financing Agreement dated as of December 31, 2014, as amended
by that certain Amendment No. 1 to Financing Agreement dated March 13, 2015 (as
amended and as the same may be further amended, restated, supplemented or
otherwise modified from time to time, the "Financing Agreement"; capitalized
terms used herein and not otherwise defined herein shall have the respective
meanings given to them in the Financing Agreement); and


WHEREAS, the Borrowers have requested that the Agents and the Required Lenders
agree to amend the Financing Agreement in certain respects as set forth herein.


NOW THEREFORE, in consideration of the mutual conditions and agreements set
forth in the Financing Agreement and this Amendment, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:


1.Amendments to Financing Agreement. Subject to the satisfaction of the
conditions set forth in Section 2 below, and in reliance on the representations
and warranties contained in Section 3 below, the Financing Agreement is hereby
amended as follows:


(a)    The defined term "Liquidity" set forth in Section 1.01 of the Financing
Agreement is hereby amended and restated in its entirety to read as follows:


""Liquidity" means, as of any date of determination, the Qualified Cash as of
such date plus the amount of available credit remaining under the Revolving


7812657 7






--------------------------------------------------------------------------------



















Credit Facility as provided in the Revolving Credit Facility Documents as of
such date."


(b)    Section 7.02(h) (Restricted Payments) of the Financing Agreement is
hereby amended by deleting clause (V)(B)(2) contained therein in the entirety
and inserting the following in place thereof:


"(2) the Loan Parties have Liquidity of at least $5,000,000 immediately after
giving effect to such dividend and/or distribution; provided that the Parent
shall be permitted to make cash dividends and distributions in an aggregate
amount not to exceed $15,000,000 without being required to satisfy the condition
set forth in clause (V)(B)(l); provided, further, that the Liquidity requirement
of $5,000,000 contained in this clause (V)(B)(2) shall be increased to
$7,500,000 at any time the Revolving Credit Facility is available to the Loan
Parties."


2.Conditions to Effectiveness. The effectiveness of this Amendment is subject to
the concurrent satisfaction of each of the following conditions:


(a)The Agents shall have received a fully executed copy of this Amendment
executed by each of the Borrowers, each of the Guarantors and the Required
Lenders;


(b)
no Default or Event of Default shall have occurred and be continuing; and



(c)the Lenders shall have received, in proportion to their respective Pro Rata
Shares, a non-refundable amendment fee (the "Amendment Fee") equal to
$737,500.00, which Amendment Fee shall be earned in full and due and payable as
of the date hereof.


3.Representations and Warranties. To induce the Agents and the Lenders to enter
into this Amendment, each Loan Party represents and warrants to the Agents and
the Lenders that:


(a)the execution, delivery and performance of this Amendment has been duly
authorized by all requisite corporate, partnership or limited liability company
action, as applicable, on the part of such Loan Party and that this Amendment
has been duly executed and delivered by such Loan Party;


(b)this Amendment constitutes a legal, valid and binding obligation of each Loan
Party, enforceable against such Loan Party in accordance with its terms, except
as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors' rights
generally;


(c)the representations and warranties contained in Article VI of the Financing
Agreement and in each other Loan Document, certificate or other writing
delivered to any Agent or any Lender pursuant to the Financing Agreement or any
other Loan Document on or prior to the date hereof are true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations or warranties that already are qualified or





--------------------------------------------------------------------------------





modified as to "materiality" or "Material Adverse Effect" in the text thereof,
which representations and warranties shall be true and correct in all respects
subject to such qualification) on and as of the date hereof as though made on
and as of the date hereof, except to the extent that any such representation or
warranty expressly relates solely to an earlier date (in which case such
representation or warranty shall be true and correct on and as of such earlier
date); and


(d)
no Default or Event of Default has occurred and is continuing.



4.Release. In consideration of the agreements of the Agents and the Lenders
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Loan Party hereby releases
and forever discharges each Agent and the Lenders and their respective
directors, officers, employees, agents, attorneys, affiliates, subsidiaries,
successors and permitted assigns from any and all liabilities, obligations,
actions, contracts, claims, causes of action, damages, demands, costs and
expenses whatsoever (collectively "Claims"), of every kind and nature, however
evidenced or created, whether known or unknown, arising prior to or on the date
of this Amendment including, but not limited to, any Claims involving the
extension of credit under or administration of this Amendment, the Financing
Agreement or any other Loan Document, as each may be amended, or the
Indebtedness incurred by the Borrowers thereunder or any other transactions
evidenced by this Amendment, the Financing Agreement or any other Loan Document.


5.Severability. Any prov1s1on of this Amendment held by a court of competent
jurisdiction to be invalid or unenforceable shall not impair or invalidate the
remainder of this Amendment and the effect thereof shall be confined to the
provision so held to be invalid or unenforceable.


6.References. Any reference to the Financing Agreement contained in any
document, instrument or Loan Document executed in connection with the Financing
Agreement shall be deemed to be a reference to the Financing Agreement as
modified by this Amendment.


7.Counterparts. This Amendment may be executed in one or more counterparts, each
of which shall constitute an original, but all of which taken together shall be
one and the same instrument. Receipt by telecopy or electronic mail of any
executed signature page to this Amendment shall constitute effective delivery of
such signature page.


8.Ratification. The terms and provisions set forth in this Amendment shall
modify and supersede all inconsistent terms and provisions of the Financing
Agreement and shall not be deemed to be a consent to the modification or waiver
of any other term or condition of the Financing Agreement. Except as expressly
modified and superseded by this Financing Agreement, the terms and provisions of
the Financing Agreement and the other Loan Documents are ratified and confirmed
and shall continue in full force and effect.


9.Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK







--------------------------------------------------------------------------------








APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED IN THE STATE OF NEW YORK.


10.Costs and Expenses. The Borrowers will pay on demand all reasonable fees,
costs and expenses of the Agents and the Lenders in connection with the
preparation, execution and delivery of this Amendment or otherwise payable under
the Financing Agreement , including, without limitation, reasonable fees,
disbursements and other charges of counsel to the Agents.


11.Loan Document. Each Loan Party hereby acknowledges and agrees that this
Amendment constitutes a "Loan Document" under the Financing Agreement.
Accordingly, it shall be an Event of Default under the Financing Agreement if
(a) any representation or warranty made by a Loan Party under or in connection
with this Amendment shall have been untrue, false or misleading in any material
respect when made or (b) any Loan Party shall fail to perform or observe any
term, covenant or agreement contained in this Amendment.


12.Waiver of Jury Trial. THE PARTIES HERETO HEREBY IRREVOCABLY WAIVE THEIR
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF THIS WAIYER OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN,
INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER
COMMON LAW OR STATUTORY CLAIMS.


13.
Limited Effect of Amendment. This Amendment shall not be deemed

(a) to be a waiver of, or consent to, or a modification or amendment of, any
other term or condition of the Financing Agreement or any other Loan Document or
(b) to prejudice any other right or remedies which the Agents or the Lenders may
now have or may have in the future under or in connection with the Financing
Agreement or the other Loan Documents or any of the instruments or agreements
referred to therein, as the same may be amended, restated or otherwise modified
from time to time.


I 4. Required Lender Authorization and Direction. By their execution of this
Amendment, each of the Lenders party hereto: (i) hereby authorizes and directs
each Agent to execute this Amendment , and (ii) agrees that each Agent shall
incur no liability for executing this Amendment.


[Signature Page Follows]






































 
 
 

Signature Page to Amendment No. 2 to Financing Agreement

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective duly authorized officers as of the
date first written above.    


BORROWER:


OXFORD MINING COMPANY, LLC 

 
By: /s/ Samuel N. Hagreen    
Name: Samuel N. Hagreen
Title: Secretary





 
 
 

Signature Page to Amendment No. 2 to Financing Agreement

--------------------------------------------------------------------------------






GUARANTORS:


WESTMORELAND RESOURCE PARTNERS, LP 
 
By Westmoreland Resources GP, LLC, its general partner
 

By: /s/ Samuel N. Hagreen    
Name: Samuel N. Hagreen
Title: Secretary



OXFORD MINING COMPANY-KENTUCKY, LLC 


By: /s/ Samuel N. Hagreen    
Name: Samuel N. Hagreen
Title: Secretary



DARON COAL COMPANY, LLC 


By: /s/ Samuel N. Hagreen    
Name: Samuel N. Hagreen
Title: Secretary





OXFORD CONESVILLE, LLC 


By: /s/ Samuel N. Hagreen    
Name: Samuel N. Hagreen
Title: Secretary





OXFORD RESOURCE FINANCE CORPORATINO 


By: /s/ Samuel N. Hagreen    
Name: Samuel N. Hagreen
Title: Secretary





HARRISON RESOURCES, LLC 

 
By: /s/ Samuel N. Hagreen    
Name: Samuel N. Hagreen
Title: Secretary







 
 
 

Signature Page to Amendment No. 2 to Financing Agreement

--------------------------------------------------------------------------------




WESTMORELAND KEMMERER FEE COAL HOLDINGS, LLC 

 
By: /s/ Samuel N. Hagreen    
Name: Samuel N. Hagreen
Title: Secretary


WESTMORELAND KEMMERER, LLC 

 
By: /s/ Samuel N. Hagreen    
Name: Samuel N. Hagreen
Title: Secretary



 
 
 

Signature Page to Amendment No. 2 to Financing Agreement

--------------------------------------------------------------------------------






COLLATERAL AGENT AND ADMINISTRATIVE AGENT:


U.S. BANK NATIONAL ASSOCIATION, as Administrative Agent and Collateral Agent
 
By:  /s/ Lisa J. Dolan    
Name: Lisa J. Dolan    
Title: Assistant Vice President   





 
 
 

Signature Page to Amendment No. 2 to Financing Agreement

--------------------------------------------------------------------------------






LENDERS:


TENNENBAUM OPPORTUNITIES PARTNERS V, LP
TENNENBAUM OPPORTUNITIES FUND VI, LLC, each as Lenders
By: Tennenbaum Capital Partners, LLC, its Investment Manager
 
By: /s/ Howard Lefkowitz    
Name: Howard Lefkowitz
Title: Managing Partner









 
 
 

Signature Page to Amendment No. 2 to Financing Agreement

--------------------------------------------------------------------------------








LENDERS:


BF OXFORD SPE LLC
 
By: /s/ John J. Lee   
Name: John J. Lee
Title: Authorized Person


GCF OXFORD SPE LLC
 
By: /s/ Adam L. Gubner   
Name: Adam L. Gubner
Title: Authorized Person


TOF OXFORD SPE LLC
 
By: /s/ Adam L. Gubner   
Name: Adam L. Gubner
Title: Authorized Person









 
 
 

Signature Page to Amendment No. 2 to Financing Agreement